department of the treasury internal_revenue_service washington d c date cc intl br5 uilc number release date internal_revenue_service national_office field_service_advice memorandum for attn from paul epstein senior technical reviewer cc intl br5 subject this field_service_advice responds to your request for advice on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h j k l law firm appraisers state country m country n country o date date date date date date date date date date date date date date date year w year x year y year z year zz amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount shares percentage percentage percentage percentage percentage percentage percentage percentage issue whether sec_482 may be applied between the taxpayer and the other parties to the transaction during the taxpayer’s taxable years w x y and z and if so what are the consequences conclusion from the facts provided we conclude that sec_482 may potentially apply between the taxpayer and the other parties to the transaction the participants because it appears that income and deductions arising from the transaction were arbitrarily shifted between the participants pursuant to a common design to the extent that a common design to shift income and deductions can be shown the participants will have acted in concert pursuant to that common design accordingly the participants will be treated as members of the same controlled_group for purposes of applying sec_482 sec_482 may be applied to reflect the income from the leasing transaction clearly under the following alternative theories economic_substance standards of sec_482 these standards may be applied under two alternatives i disregard the sale from d to a and the simultaneous leaseback so that h is treated as never having acquired indirect ownership of the equipment through its ownership_interest in a therefore h’s depreciation and interest_expense deductions relating to the equipment would be disallowed and reallocated to d a further consequence of disregarding the sale-leaseback is disregarding the subsequent sale of the lease receivable by a to e because a never had the right to the lease receivable or ii respect the sale-leaseback and disregard only the sale of the lease receivable so that a is deemed to receive rents from d over the same time period as it accrues depreciation and interest_expense deductions clear_reflection_of_income and tax_evasion standards of sec_482 these standards may be applied under two alternatives i allocate h’s deductions to p during the period b owned preferred_stock of h so that income and deductions attributable to the sale-leaseback and sale of the lease receivable are not artificially separated the sale-leaseback is not disregarded but it is possible that the sale of the lease receivable may be disregarded to reflect clearly the timing of the income and deductions or ii allocate to h the proportionate amount of the proceeds from the sale of the lease receivable to e for the period of h’s participation in the transaction application of sec_482 to nonrecognition transactions allocate h’s deductions to b on the basis that sec_482 may allocate income or deductions attributable to property acquired by a transferee corporation h in a sec_351 transaction back to the contributing shareholder b fact sec_1 steps of the transaction based on the information provided to us the following is a summary of the steps of the transaction at issue we understand that either d or b was the promoter of this transaction both parties were key participants all of the participants were brought into the transaction within a span of less than three months which began and ended within the same calendar_year period that was also h’s taxable_year w within this three-month period the following key steps involving all the participants occurred which facilitated the splitting of income and deductions the formation of a a u s limited_liability_company by two non-u s resident individuals a’s purchase of equipment from and simultaneous leaseback to d an unrelated u s_corporation financed by a loan from f and separate installment and balloon notes issued by a to d the subsequent sale to e of a’s right to the stream of rental income from d one month later which in one lump sum payment provided a with sufficient funds to pay off the installment note five weeks later the transfer by the two foreign owners of a of their percentage sec_1 and interests respectively to two domestic corporations h and g in a sec_351 transaction related to this transfer the foreign owner who transferred his percentage interest in a to h received preferred_stock in h and h’s parent contributed to h an amount of cash which was used to pay off a’s obligation to f via contribution by h to a the following is a more detailed description of the steps of the transaction at issue step step formation of a on date two nationals of country m b and c formed a under the limited_liability_company statute of state for the purpose of owning and leasing computer equipment we understand that b was a resident and citizen of country m had spent fewer than days each year in the united_states did not conduct any business in the united_states and did not have a permanent_establishment in the united_states we understand c is a national of country m but do not have any information concerning c’s residency b contributed amount giving b a percentage interest in a and c contributed amount giving c a percentage interest a was treated as a partnership for u s tax purposes a’s principal_place_of_business was country n we do not know whether a had any operations in the united_states a’s manager per the operating_agreement between b and c was l a company located in country o according to a letter dated date from law firm to f regarding a’s loan application b had experience in structuring leasing and asset-based financing transactions purchase of the equipment on date a purchased computer equipment from the promoter d inc a u s_corporation for amount to finance the purchase a borrowed amount from f2 and borrowed amount from d in the form of an amount recourse installment note and a separate amount nonrecourse balloon note the f loan appears to have been secured_by a senior security_agreement which has not been provided we do not know whether under the senior security we do not know whether b and c are related to l whether l was formed for purposes of this transaction whether l performed its managerial responsibilities in the ordinary course of its business as an independent agent or whether such activities were performed through an office or fixed place of business in the united_states accordingly this field_service_advice does not address the possibility that a could have been engaged in a u s trade_or_business during the period of b’s and c’s ownership it is not known whether f treated the loan as effectively connected to its u s trade_or_business or whether it considered any interest to be foreign source non-effectively connected income by virtue of the residency of a’s owners if f expected the loan to generate foreign source interest then it necessarily must have contemplated that a’s owners would never be u s residents or that a was not an agency trade_or_business of its owners see sec_861 sec_862 sec_875 and sec_884 agreement f had recourse to parties other than a if a defaulted we also do not know whether the scope of the recourse was limited to the residual_value of the equipment a also gave d a subordinate interest in the equipment including proceeds ie rent from the leaseback of the equipment to d described in step below the installment note provided that the amount principal plus interest would be payable in installments equal to rent payments due over the term of the leaseback to d as for payment of the balloon note’s principal and interest d provided written acknowledgment that it would look solely to its security_interest in the equipment it could not assert personal liability against a or any of its partners under the balloon note the equipment was subject_to pre-existing user leases between third parties and d as well as liens of financial institutions securing non- recourse loans entered into by d d however was not entitled to receive the third party rents these amounts were paid directly by the third party lessees to the financial institutions holding the existing liens d did not transfer the right to receive rent from these third party leases to a the purchase agreement also provided that during the terms of the third party leases the third parties were permitted to sublease or relocate the equipment without a’s consent besides the leaseback to d described in step a was prohibited from selling or assigning its interest in the equipment and from leasing the equipment during the term of the existing third party leases a was permitted to sell its right to receive rents under the leaseback if such sale occurred prior to the maturity of the installment note however the note would be accelerated and all principal and interest would become immediately payable all proceeds from such a sale were required to first be used as prepayment of principal and accrued interest on the installment note besides its amount initial start-up capital_contribution the only asset a ever owned was the equipment purchased from d the only activity a engaged in was the acquisition financing and leasing of this equipment it did not engage in any subsequent activity and terminated its business following d’s exercise of its option to reacquire the equipment in year z described in step below step step leaseback of the equipment on date simultaneously with the purchase agreement a leased back the equipment to d the lease or leaseback for a term of approximately four years the terms of the lease were expressly conditioned on a’s anticipated ability to sell or assign its right to receive rent under the lease lease p under the terms of the lease d had an option to purchase the equipment at the end of the lease for its fair_market_value at such time d also had a unilateral option to terminate the lease at an earlier date in year z rather than year zz providing d with the right to reacquire the equipment for the greater of its fair_market_value or the balance outstanding on the balloon note plus a small early termination fee rent payments up to the early termination_date were set equal to the present_value using an implicit interest rate of percentage of prepaid rent covering the period up to the early termination_date after the early termination_date rent payments were adjusted using an implicit interest rate of percentage lease p d also effectively had an unconditional and absolute obligation to pay the full amount of rent due each year to a as the lease expressly provided d with no right of set-off counterclaim etc because the equipment was subject_to pre-existing user leases neither d nor a actually used the equipment and a’s rights under the sale_and_leaseback agreements were subject_to the rights of the third party lessees a could not interrupt the third party lessees’ use of the equipment unless d and the third parties obligated to pay rent to d both defaulted d which had managed the third party leases prior to the sale to a continued to do so after it sold the equipment to a under the terms of the lease a was not responsible to d for the maintenance repair or servicing of the equipment further as required by the lease d promised to indemnify a for any claims or losses from any_action by d or third party lessee sale of the lease receivable on date a sold its right to receive rents under the lease in lump sum to e a u s bank for amount the lease receivable amount represented the discounted value of the lease receivable under the terms of the agreement between a and e d’s rent payments owed to a would be payable directly to e e was solely responsible for demanding and collecting these payments a was under no obligation to take such action e had no security_interest in the equipment and its recourse was limited to the general credit of d thus excluding a from potential liability e effectively treated the transaction as a loan to d not a purchase of a lease receivable in describing the transaction it stated d has approached e to provide financing for a sale-leaseback transaction involving a lease receivable purchase with d as the obligor it described itself as an unsecured lender to d according to e’s description of the transaction d’s other_benefits from the equipment sale included off-balance sheet financing a competitive and diversified funding source percentage and residual risk management a portion of the residual risk is passed onto the l l c equity investors e had previously entered into two other identical rent receivable purchases arranged by d these two transactions together had generated amount of net_interest_income for e it appears that e entered into the a transaction based on d’s creditworthiness the adequate yield of percentage and d’s history of prepayment within six months with respect to the two other rent receivable purchases see e’s memo titled transaction description d did in fact prepay all the rent due under the lease five months later on date as described in step the sale of the lease receivable triggered the acceleration of the installment note thus a was required to use the amount sale proceeds to pay off the installment note as required by the terms of the note and the security_agreement transfer of interest in a on date c transferred his percentage interest in a to g a u s_corporation no other information concerning the transfer of c’s interest is known such as consideration paid for c’s interest except the facts that g’s address was its corporate parent j and that the notice of beginning of administrative proceedings issued to g was signed by the secretary for k’s vice president tax the next day date b and j a u s_corporation that owned all of the stock amount shares of common_stock of h engaged in a transaction step according to an e-mail sent by a e official to other bank employees based on our significant relationship with d the fact that regardless of the underlying performance of the lease transaction d is still obligated to us and as we have done a couple of smaller but similar deals which have paid out in six months i favor this exposure despite it putting us slightly over our house limit with h that they intended to qualify as a sec_351 transaction j contributed amount of cash in exchange for additional shares of h common_stock pursuant to the sec_351 transaction b contributed his percentage interest in a in exchange for shares of h preferred_stock we do not know the amount of the transferred_basis although it appears to be amount according to the exchange_agreement dividends would accrue at a rate of percentage per year of the amount liquidation value per share these dividends would accrue from the date_of_issuance regardless of whether dividends were earned or declared and regardless of whether funds were legally available during this period it thus appears from the exchange_agreement that b was entitled to a distribution of percentage irrespective of h’s earnings or h’s legal ability to pay dividends the dividends were payable in cash on the redemption date thus on the redemption date b was guaranteed to receive amount amount per share plus unpaid accrued dividends thus b’s percentage return appears to be the economic equivalent of accrued interest payable in arrears it is not known if and when h redeemed b’s preferred_stock because the terms of the f loan required a to prepay the outstanding balance of the loan upon the transfer of more than a percentage interest in a the amount cash contribution from j was used by h in its capacity as percentage owner of a to pay off the outstanding balance of the loan we understand f’s repayment was effected through a contribution of the cash to a presumably so that a’s debt to f would not be treated as distributed by a at this time a’s only asset was the equipment the rental stream had already been sold to e the amount initial capital_contribution had been withdrawn by this time this amount may have been used to reduce the balance of the f loan from amount to amount therefore a’s only remaining economic_interest appeared to be based on the residual future value of the equipment appraisals of the equipment and early termination of the lease on the date a purchased the equipment date appraisers estimated the residual_value of the equipment we understand that d the promoter hired at least one of appraisers appraisers had estimated the equipment's fair_market_value at the early termination_date as amount and at the regular termination_date as amount we understand that the taxpayer itself adopted a more conservative step expected value at the early termination_date of approximately amount in year z d exercised its early termination option because the balloon note and accrued interest exceeded the actual fair_market_value at the early termination_date it reacquired the equipment by paying the principal and accrued interest on the balloon note which was amount in effect this required nothing more than cancellation of a’s balloon note obligation to d because a’s adjusted_basis in the equipment was amount the reacquisition resulted in an amount loss for a a terminated its business following d’s exercise of its option to reacquire the equipment h was dissolved on date reported tax consequences the change in a's ownership on date was considered a sec_708 termination consequently a filed an initial and final partnership return for date a treated the sale of the lease receivable as a recognition event for u s tax purposes and reported net_income from other rental activities of amount the amount proceeds from the sale reduced by three months of depreciation_deductions no u s tax was imposed on the proceeds that were passed through to b and c because neither b nor c was subject_to u s taxation b’s recognition of percentage of the proceeds added amount to the carryover tax basis of his share of the partnership_interest which totaled amount when b transferred his interest to h from h’s perspective it was not required to recognize the sale because it had not yet legally become an owner of a when the gain was required to be taken into account for u s tax purposes thus h was not liable for any_tax on the gain the same analysis applied to g exam has been unable to locate a's short_period partnership return for date however the prepaid rent was likely reported to b and c during this period on its partnership return for the year x a reported a net_loss from other rental activities of amount consisting of depreciation and interest_expense this loss was passed through to the new owners h percentage and g percentage similarly on its year y return a reported an amount loss from depreciation and interest_expense which was passed through to h and g in year z after d exercised its option to terminate the lease early and reacquire the equipment a filed a final return the year z return reported an amount loss expenses from other rental activities and a sec_1231 loss of amount from the disposition of the equipment which was passed through to h and g h j and likely g were part of k’s consolidated_group during the years at issue k claimed h’s share of the years x y and z losses totaling amount on its consolidated_returns for this three-year period the amount of depreciation and interest deductions for this period equaled h’s basis in the partnership_interest the remainder was the sec_1231 loss on the sale to d we do not know the amount of g’s deductions for this three-year period on date a notice of final_partnership_administrative_adjustment fpaa was issued to a for year x because the statute_of_limitations for a’s year x partnership return was scheduled to expire on date and a had refused to extend the statute_of_limitations the fpaa proposed disallowing the losses from other rental activities and amount in liabilities and other partnership items alternatively it determined that the sale of the lease receivable was a financing_arrangement for tax purposes and not a true sale a filed a petition with the tax_court on date reporting for financial statement purposes a treated the proceeds from the sale of the lease receivable as a financing not gain from a sale thus it did not report the equipment on its books in accordance with fas although a reported amount of net_income from other rental activities for tax purposes in year w a's book income for financial statement purposes was a loss of amount in year x a reported only amount of interest_expense as a book loss it did not report as an additional book loss the amount of depreciation that was reported for tax purposes we do not know how a reported the expenses for years y and z economics of the transaction at issue a circular cash_flow the sale-leaseback and the sale of the lease receivable were part of a circular cash_flow that provided liquidity for this tax_shelter cid a purchased computer equipment from d which financed percentage of the purchase_price by loaning amount to a in the form of an installment and balloon notes the remainder of the purchase_price was funded by f a simultaneously leased back the equipment to d as security for the notes a pledged its rights and interest in the equipment including rent proceeds to d rent payments were equal to the payments of principal and interest due on the installment note cid cid a sold the lease receivable to e for amount as required by d a immediately applied this amount to pay off the remaining principal and interest on the installment note within five months of the lease receivable sale d prepaid all rent due to e in effect e had financed the transaction it loaned amount to d and d as obligor timely paid the principal and interest due on the unsecured loan within the six-month time frame expected by e a did not control the funds at any time d’s amount loan to a was used to finance the purchase of equipment from d a nominally possessed the right to rent due under the lease prior to selling this right to e however this right was effectively restricted in its entirety in that rent payments were equal to amounts due on the installment note similarly a had nominal rights to the proceeds from the sale of the lease receivable yet it could not use the proceeds except to pay off the installment note thus a did not appear to have any right to the rent or sale proceeds other than to have the sale proceeds applied to its obligations to d the owners of a b and c and later h and g similarly had no control_over the funds a b and c were merely passive players in this transaction moreover at no time did a or its owners have any realistic expectation that they would have to obtain funds to pay off the installment note balloon notes or the f loan the amount proceeds from the sale of the lease receivable fully satisfied the installment note the amount of cash from j paid off the outstanding balance of the f loan and d’s amount payment to reacquire the equipment paid off the balloon notes b economics to the k group based on the facts provided we do not know whether h j and k collectively the k group had a reasonable possibility of economic profit from the transaction at issue we do not know k’s estimated pre-tax economic profit nor its cost of investing in the transaction the transaction costs would include but are not limited to the amount of cash used to pay off the loan from f to a the cost of redeeming h’s stock amount plus dividends accrued at a rate of percentage of per year and fees paid to d e and or f which we estimate cost k at least dollars thus amount is a conservative estimate of k’s transaction costs the pre-tax economic profit would be based solely on the residual_value of the equipment and not the stream of rental payments since a had sold its right to the rent receivables to e thus a’s economic_interest in the equipment was solely based on the residual_value of the equipment according to the terms of the lease if d exercised its option to terminate the lease early it could reacquire the equipment for the greater of its fair_market_value or the balance outstanding on the installment note if d opted to lease the equipment for the regular term it could reacquire the equipment for its fair_market_value at that time when d exercised its early termination option the amount outstanding balance on the balloon note exceeded the fair_market_value so a having to use the proceeds to pay off the balloon note earned no profit appraisers had estimated on date that the equipment’s fair_market_value was amount on the early termination_date and amount on the regular termination_date however it appears that when d reacquired the equipment on the early termination_date the amount outstanding balance on the balloon note exceeded the equipment’s fair_market_value exam believes that the three appraisals are overstated according to studies performed by an irs engineer the equipment’s value at the early termination_date was only amount and amount at the regular termination_date in another case involving a different lease_stripping transaction that also used a valuation by one of appraisers the service’s expert found that the residual_value of the equipment at issue was only percent of this appraiser’s estimated value if a similar result were to be reached in the instant case the residual_value on the early termination_date would be approximately amount not the projected amount which given k’s transaction costs of at least amount would yield no potential for pre-tax economic profit in addition to lacking a reasonable possibility of profit a and its partners were not subject_to any realistic risk of having to pay principal or interest on the notes even if for some reason d defaulted on its rent payments to a the nonrecourse installment note provided that the amount principal plus interest would be payable in installments equal to rent payments due under the equipment lease there was no realistic risk that d would default on its rent payments to a as to a’s obligations under the nonrecourse balloon note d acknowledged in the contract that it would look solely to its security_interest in the equipment for payment of the balloon note’s principal and interest d agreed not to assert personal liability against a or any of its partners under the balloon note as insulation against the risk of tax exposure a and its owners were the beneficiaries of a tax indemnity clause in the lease which provided that d would indemnify a and its owners for any u s tax_liability arising from rents or any other proceeds payable by d to a or a’s sale of the lease receivable lease pp thus from h's perspective it was liable for little if any_tax on the amount payment from e c economics to the other partie sec_1 d as seller of the equipment d earned amount of cash paid upfront d also earned a float on the amount paid_by e on date which d did not repay through a rent prepayment until date five months later according to e’s description of the transaction d’s other_benefits from the equipment sale included off-balance sheet financing a competitive and diversified funding source percentage and residual risk management a portion of the residual risk is passed onto the l l c equity investors also as the likely promoter of the tax_shelter d possibly earned additional fees the amounts of which we do not know we believe but are not certain that d had bona_fide ownership of the equipment prior to the sale to a as owner d could have recorded a book profit on its financial statements for the equipment sale although d had sold and leased back the equipment from d d still maintained the third party leases collected rents and performed other lessor duties neither a nor any of its owners performed any of these duties we do not know - although we believe it is unlikely - whether the third party lessees were informed that d had transferred title to the equipment to a b and c b and c together made an initial capital_contribution of amount on date we do not know what other_amounts if any b and or c were required to pay in connection with the transaction although we do not know when such payments were made they may have been timed and supported by amounts owed to b and or c at separate points in the transaction we also do not know what compensation b and c received in consideration for their participation in the transaction nor from what sources ie from which participants in the transaction for example we do not know the amount of consideration g paid c for c’s percentage interest in a it is likely that b and c received a fee from d if d was the promoter of this transaction but we do not know the amount of this fee nor when it was paid h was obligated to pay p amount and accrued dividends upon the redemption of p’s stock which was guaranteed to occur some time in the future we do not know however when h redeemed this stock it appears that b’s and c’s primary purpose for forming a was to serve as an accommodation party for the benefit of h’s and g’s needs b’s total potential profit from its participation in the transaction appears to have been limited to cash associated with the stock_redemption and dividends and possibly a fee from d as previously stated we do not know the amount or type of consideration c received from g in exchange for c’s percentage interest in a although the amount proceeds from the sale of the lease receivable were recognized during b’s and c’s period of ownership they did not have any right to use these proceeds other than to apply the amounts to pay off the installment note for this reason we assume that b and c were not subject_to tax in country m on this u s recognition event e e earned interest on amount at a rate of percentage for assuming a short- term unsecured credit position with d which had a credit rating of bbb baa2 and transaction fees of nearly amount paid_by d e had no residual equipment risk since d and a assumed equity risk e had considered three risk factors and how they were mitigated cid cid cid the risk that d would not prepay the amount lease receivable within six months was minimal although the maximum maturity was three years e fully expected that d would prepay all rent on by date d had historically prepaid the two previous lease receivable purchase transactions funded by e if d did not prepay the rent d’s ability to fund future transactions would be reduced e would consider selling a portion of the new loan in the event the exposure is not prepaid after six months e analysis of transaction the risk that a would cease to exist did not affect e e’s entire repayment risk is to the obligor d who makes lease payments directly to e thus e had no risk associated with a the risk that the underlying equipment would become unmarketable so that the equipment did not generate rental income or the end users the third party lessees failed to pay rent was also minimal as to e d bore the risk that the equipment would become unmarketable as well as the risk of collecting third party rents regardless of these risks it was still fully liable to e for payment of rent as further insulation from risk d promised to indemnify e in its capacity as assignee of a’s rights to the rent receivables for any u s tax_liability arising from d’s actions in connection with the lease consent and agreement to sale of lease receivable p to the extent d did not indemnify e under the terms of the lease a promised to indemnify e for any_tax imposed on the sale of the lease receivable lease receivable purchase agreement p f f earned interest on its amount loan to a and probably some fees it is unlikely that f would loan amount to an undercapitalized limited_liability_company without an assurance guarantee or at least the knowledge that it would be repaid in the future thus we believe that it is possible that at the time f made the loan to a f was made aware by d or another party to the transaction that a future owner of a eg k would have the ability to repay the amount principal plus interest further if in fact f did make an amount unsecured loan to a we expect that the bank would have been required by banking regulatory authorities to post a loan loss reserve of an amount representing a substantial portion of the loan balance discussion overview in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests sec_482 the next section sec_2 of this memorandum discusses the meaning of control and same interests we conclude that to the extent it can be shown that the transaction was carried out pursuant to a common design that was intended to include all of the parties to the transaction the parties may be treated for purposes of this transaction as controlled by the same interests within the sec_482 meaning of control consequently under such conditions the participants would be part of the same controlled_group evidenced by their acting in concert with a common goal to shift deductions to h and g and income to b and c see sec_1_482-1t sec_1_482-1 accordingly sec_482 applies to the transaction sec_3 of this memorandum discusses the application of sec_482 to the transaction under three alternative theories under the assumption that the requisite control has been established through the existence of a common design pursuant to which the participants acted the temporary regulations under sec_482 apply to the years at issue unless a makes an election to apply the final transfer_pricing regulations retroactively sec_1_482-1t providing that the temporary regulations are generally effective for taxable years beginning after date but are also applicable to transfers made to foreign persons after date or after date for transfers to others sec_1_482-1 we do not know if k made such an election to date and note that it may make such an election in the future consequently we will distinguish between the two regulations by referring to their year of promulgation in parenthesis when each set of regulations is referred to cid cid cid sec_3 a analyzes the transaction under the economic_substance standards in the sec_482 regulations we conclude that the terms of the sale-leaseback and the sale of the lease receivable appear to be inconsistent with the economic_substance of the transaction under sec_482 either the sale-leaseback and consequently the sale of the lease receivable could be disregarded for tax purposes or only the sale of the lease receivable could be disregarded see sec_1_482-1t sec_1_482-1 by disregarding the sale-leaseback h is treated as never having acquired ownership of the equipment and h’s deductions should be disallowed accordingly alternatively by disregarding only the sale of the lease receivable a is deemed to receive rents from d over the same time period as it accrues deductions and accordingly h’s deductions are matched with its income sec_3 b discusses the artificial separation of the rental income purportedly attributable to b and c from the deductions to which h and g are purportedly entitled through a’s ownership of the equipment see notice_95_53 1995_2_cb_334 consequently two alternative allocations under sec_482 may be appropriate allocate h’s deductions to b during the period b owned preferred_stock of h or allocate to h the proportionate amount of proceeds from the sale of the lease receivable for the period of h’s participation in the transaction see sec_482 sec_1_482-1t sec_1_482-1 sec_3 c discusses the role of sec_482 in nonrecognition transactions and the case law allowing the service to allocate income and deductions attributable to an entity’s disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the contributing shareholder or partner we conclude that b’s contribution of its interest in a after the income was stripped appears to be akin to such a situation consequently an allocation of h’s deductions to b also may be appropriate under this theory meaning of controlled same interests a statutory language of sec_482 sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations sec_482 emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more organizations trades_or_businesses owned or controlled by the same interests as there is no common ownership among the participants to the transaction the question is whether any of the participants -- d a and e in particular -- are controlled by the same interests b legal standard for control the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1t 1993_1_cb_90 sec_1_482-1 1994_2_cb_93 the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1 1t g sec_1_482-1 accord 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to fall within the purview of sec_482 if there is a common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev’d in relevant part 453_f2d_1144 2d cir cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence related to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with sec_1_482-1 where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co f 2d pincite we believe that this burden may be met by the stripping of income from the leases to b and c entities outside of the united states’ taxing jurisdiction and the reporting of the deductions relating to that income by h and g see notice_95_53 1995_2_cb_334 t he parties to a stripping transaction are controlled by the same interests because among other factors they act in concert with a common goal of arbitrarily shifting income and deductions between a transferor and a transferee c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1t sec_1_482-1 a controlled_group or controlled_taxpayer is defined as the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1t sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h_rep_no 70th cong 1st sess c b part s rep no 70th cong 1st sess c b part in using the term same interests congress intended to include more than the same persons or the same individuals brittingham f 2d pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute brittingham f 2d pincite south texas rice warehouse f 2d pincite see also brittingham f 2d pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met d the common design of the transaction at issue based on the facts provided the participants in the transaction appear to have acted pursuant to a common design to shift income and deductions for tax purposes further factual development is required on all points first from the facts provided the transaction has the hallmarks of a prearranged structured transaction marketed by a promoter second a common design strongly supports why the parties to the transaction engaged in otherwise unprofitable activities when a purchased the equipment from d the equipment was subject_to third party leases and a apparently did not have the right to receive third party rents a and d then immediately entered into a leaseback agreement under which d was obligated to pay rent to a but d could not actually use the equipment as it had already leased the equipment to third parties but for the creation of d’s obligation to pay rent to a there would have been no opportunity to accelerate recognition of income for u s tax purposes this income acceleration was achieved through the sale of the lease receivable d could have achieved the same acceleration effect by prepaying all rent due directly to a but through the sale of the lease receivable d effectively obtained a loan from e and avoided using its own funds absent this recognition event the transaction would have been unmarketable to k or any other taxable u s party because if k had been required to recognize the income it would have been an economic loss unless the highly inflated estimated residual_value of the equipment was likely to be realized the existence of a common design is further evidenced by the restrictions imposed by d on a under the sale leaseback and security agreements d not a controlled the funds associated with this transaction a nominally possessed the right to rent due under the leaseback prior to selling this right to e but this right was restricted in that rent payments were equal to amounts due on the installment note similarly a had nominal rights to the amount proceeds from the sale of the lease receivable to e but a was required to use these proceeds to pay off the installment note additionally at the termination of the lease when d reacquired the equipment a was required to first use the proceeds to pay off the balloon notes f’s participation in the transaction appeared to depend on the future entry of an entity which had the capacity to assume a’s amount obligation it is questionable whether a bank would make an amount term-loan to an entity capitalized with amount by two individuals based on a letter of recommendation from a law firm vouching for the individual owners of the entity if it did u s bank regulatory authorities would require f to create a reserve of ie set_aside a large portion of the amount loan amount due to the riskiness of the transaction which would immediately impact f’s current earnings thus we believe that it is possible that f knew when it entered the loan that an entity such as k would be brought into the transaction soon after f made the loan the participation of the two initial foreign partners b and c in the transaction appeared to depend on the future entry of a taxpayer who could utilize depreciation and interest deductions such as k b and c had contributed amount to a initially which was applied to reduce the outstanding balance of the f loan we do not know whether b and c were obligated to pay any other_amounts during the period they owned a for u s tax purposes b and c recognized the amount proceeds from the sale of the lease receivable but they were not entitled to use the proceeds since the terms of the equipment sale required the proceeds to be applied to pay off d’s installment note absent the fully anticipated entry of a u s taxpayer such as k we question whether b and c would have participated in this transaction there appears to be no source_of_income from this transaction except amount plus accrued dividends at a rate of percentage which b received upon redemption of his preferred_stock in h we do not know what c received from g in exchange for his percentage interest in a the participation of c and subsequently g as percentage owners of a appeared to serve the sole function of qualifying a as a partnership for u s tax purposes ie having at least two owners third all of the participants in the transaction received substantial benefits that were contingent on their coordinated activity for b’s participation in the transaction b earned at least amount plus accrued dividends at the rate of percentage upon redemption of his preferred_stock in h this represented a generous return of more than of b’s amount initial capital_contribution b may have received additional compensation from d we do not know what consideration c received from g for his percentage interest in a as seller of the equipment d earned amount of cash paid upfront d also earned a float on amount paid_by e on date which d did not repay through a rent prepayment until date five months later according to e’s description of the transaction d’s other_benefits from the equipment sale included off-balance sheet financing a competitive and diversified funding source percentage and residual risk management a portion of the residual risk is passed onto the l l c equity investors also as the likely promoter of the tax_shelter d possibly earned additional fees the amounts of which we do not know it is not known whether d owned the equipment prior to the sale although it appears that it did because of the existence of third party leases as owner d could have recorded a book profit on its financial statements for the equipment sale e earned interest on amount at a rate of percentage for assuming a short-term unsecured credit position with d which had a credit rating of bbb baa2 and transaction fees of nearly amount paid_by d e had no residual equipment risk since d and a assumed equity risk f earned interest on its amount loan to a and probably some additional fees paid_by d a final reason why we believe that the parties acted pursuant to a common design is that d effectively operated a’s entire business by managing and operating the third party leases in sum for the same reasons that d b c the k group and e appear to constitute the same interests -- the common design to shift income and deductions -- they are all members of the control group notice_95_53 supra sec_1_482-1t - sec_1_482-1 - thus sec_482 may be applied to scrutinize the equipment sale from d to a the subsequent leaseback to d the sale of the lease receivable to e the sec_351 transaction between h j and b and the separation of the income and deductions arising under this transaction our conclusion that sec_482 may apply to the transaction is bolstered by the fifth circuit’s decision in south texas rice warehouse supra in which the tax_court and the fifth circuit applied sec_482 to a lease_stripping transaction from the late 1950s involving a corporation and a partnership owned by four unrelated families the court upheld the service’s application of sec_482 to prevent the stripping of the income to one entity for the purposes of allowing the other entity to realize losses notwithstanding the fact that the two entities were owned by approximately individuals in varying percentages like south texas rice warehouse for the reasons outlined below we believe that the transaction may be viewed as a common design among the participants to create tax deductions for h without corresponding income inclusions we believe that each component of the transaction was mutually interdependent and that each party contemplated that the components would be executed accordingly application of sec_482 to the transaction the following paragraphs analyze the application of sec_482 to the facts in the transaction we believe sec_482 may be applied under three alternative approaches which are set forth below under the first approach discussed in sec_3 a the terms of the sale leaseback and the sale of the lease receivable are inconsistent with the economic_substance of the transaction under the second approach discussed in sec_3 b the separation of income and deductions arising from the transaction does not clearly reflect income for tax purposes the third approach discussed in sec_3 c addresses sec_482’s role in nonrecognition transactions and in the sec_351 transaction between h and b in particular a economic_substance analysis i relationship of case law standard to sec_482 standards sec_482 overlaps with the case law5 relating to economic_substance and sham doctrines by allowing the service in certain instances to disregard contractual terms and agreements and to recharacterize a transaction see sec_1_482-2t a ii b -2t a sec_1_482-1 - d ii c ex -1 f ii -2 a ii b -2 a -4 f ii a see acm partnership v commissioner 73_tcm_2189 aff’d in relevant part no 3d cir transactions without economic_substance are not given tax effect 31_f3d_117 3d cir transaction is a sham if it has no substance other than to create deductions 752_f2d_89 4th cir transaction is a sham if the taxpayer was motivated by no business purposes other than obtaining tax benefits in entering the transaction and the transaction has no economic_substance because no reasonable possibility of a profit exists 868_f2d_851 6th cir standard for sham is whether the transaction has any practicable economic effects other than the creation of income_tax losses a taxpayer's subjective business_purpose and the transaction's objective economic_substance may be relevant to this inquiry 765_f2d_643 7th cir the freedom to arrange one's affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along 843_f2d_351 9th cir cert_denied 488_us_824 sham analysis consists of examination of whether the transaction had any practical economic effects other than generating tax benefits citations omitted 857_f2d_1383 9th cir transaction related to gold mining venture had no non-tax economic_effect 862_f2d_1486 11th cir transactions whose sole function is to produce tax deductions are substantive shams regardless of the motive of the taxpayer citations omitted 94_tc_738 same 89_tc_986 deductions denied due to lack of economic_substance chapman v commissioner 73_tcm_2405 however the sec_482 regulations expand upon case law principles and provide additional guidance in specific areas specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 sec_1_482-1t in making allocations under sec_482 the district_director is not restricted to the case of improper accounting to the case of a fraudulent colorable or sham_transaction or to the case of a device designed to reduce or avoid tax by shifting or distorting income deductions credits or allowances sec_1_482-1 sec_1_482-1t thus sec_482 provides an alternative approach to challenging the transaction at issue by providing additional criteria under which to analyze economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions see eg 88_tc_252 we note that in the context of this transaction and similar tax-shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to arbitrarily shift income and or deductions ii actual conduct of the parties and characterization of the sale leaseback and sale of the lease receivable the participants’ actual conduct appears inconsistent with the purported characterization of the sale subsequent leaseback and the sale of the lease receivable the economic_substance of the sale-leaseback appears more akin to a mere assignment of the right to the equipment’s residual_value and the sale of the lease receivable from a to e appears to be in substance a loan from e to d a lease conveys to the lessee the right to use or enjoy property in exchange for rent black’s law dictionary abridged 5th ed webster’s ii new riverside university dictionary riverside rent under income_tax principles is compensation_for use of or the right to use property see eg sec_543 sec_1_1362-2 in light of the meanings of the terms lease and rent the payments made under the leaseback should not be considered rent this is because the sale-lease never transferred the current right to use the computer equipment to any of the participants the third-party lessees continued using the computers as if the transactions never occurred they may have in fact been totally unaware of this transfer the sale of the equipment to a should have separated d from the stream of rent payments from third-party lessees however a never obtained control of the rental income from the third-party lessees moreover d also effectively controlled and a did not profit from the purported rent payments d was obligated to make to a since the rent payments were equal to the amounts due under the installment note when a sold the lease receivable to e rents were payable directly to e not a d also retained control_over the sale proceeds since the terms of the sale and security agreements required a to first use the proceeds to pay off the installment note thus a’s presence in the transaction was essentially reduced to that of an accommodation party for which the initial owners b and c received some consideration the amount of which is not known at this time the only economic_interest a had as owner and lessor of the equipment was based on the residual_value of the equipment at the time d terminated the lease a was effectively denied the ability to receive and freely use all other economic flows associated with the equipment accordingly the actual conduct of the participants is inconsistent with the characterization of the sale-leaseback as a bona_fide sale and lease whether a’s expectation of the equipment’s residual_value at the time it entered the transaction was reasonable will have a direct bearing on whether a will be considered the owner of the equipment for tax purposes as for the purported sale of the lease receivable the actual conduct of d and e indicates that the sale of the lease receivable by a to e was more akin to a loan from e to d e treated and analyzed the transaction as a loan to d in its analysis of the transaction e stated that d had approached e to provide financing for a sale-leaseback transaction involving a lease receivable purchase with d as the obligor e regarded itself as an unsecured lender of d the transaction at issue was the third rent receivable purchase entered into by e that was arranged by d the documentation shows that from its prior dealings with d e expected d to prepay the rent within six months which d did in fact do in effect e had financed the transaction it loaned amount to d and d as obligor paid back the principal and interest within the six-month time frame expected by e thus the actual conduct of the participants and the economic_substance of rights and obligations assigned is inconsistent with the contractual terms of the sale leaseback and sale of the lease receivable further the purported allocation of risks pursuant to the sale-leaseback accompanied by the attendant sale of the lease receivable is not at arm’s length as analyzed below and is further evidence that the transaction lacks economic_substance iii allocation of risks sec_482 standard in considering whether an allocation of risk has economic_substance sec_1_482-1t outlines the following three-prong test which may be supplemented by other factors not enumerated in the regulations cid cid whether the controlled_taxpayer has a reasonable opportunity to realize an economic benefit that is commensurate with the risks assumed and that would cause a similarly situated uncontrolled taxpayer to bear the risks that the controlled_taxpayer assumed whether the controlled_taxpayer has the financial capacity to bear potential losses that might be expected to occur due to the assumption of risk and whether the controlled_taxpayer is engaged in the active_conduct_of_a_trade_or_business to which the risk at issue relates and carries out substantial managerial and operational control_over the principal business activities that directly influence the amount of income or loss to be realized the regulations provide that the trade_or_business considerations of sec_1_367_a_-2t b are relevant in determining whether this prong is met sec_1_482-1 also contains a non-exclusive three-prong test that considers the economic_substance of a purported allocation of risk and whether such an allocation will be respected the first and third prongs of the test in the final regulations are somewhat different however cid cid whether the pattern of the controlled taxpayer’s conduct is consistent with the purported allocation of risk and the extent to which each controlled_taxpayer exercises managerial control_over the business activities that directly influence whether a profit or loss will be realized on the transaction the reference to the sec_367 regulations was removed other than these differences the two sets of regulations share two common traits first the second prong of the tests -- financial capacity to bear potential losses -- is the same under both sets of regulations second the prongs of the tests are conjunctive rather than disjunctive meaning that an allocation of risk may lack economic_substance if it does not meet all three prongs application of sec_482 risk standard to the transaction at issue applying the sec_482 risk analysis standards set forth above to the facts of this case leads to the indication that the transfer of risk associated with the sale leaseback and sale of the lease receivable may not satisfy the regulations the first prong of the regulations considers whether the controlled_taxpayer had a reasonable opportunity to realize an economic benefit commensurate with the risks assumed under the temporary regulations or whether the pattern of conduct over time is consistent with the purported allocation of risk under the final regulations under either standard we believe that the transfers of risk to a and h do not satisfy this requirement cid cid based on the facts provided we believe that the transfer of the initial foreign partners’ ownership of a to h and g occurred as part of a tax_avoidance plan marketed by a promoter the transfer of the ownership of a after the sale- leaseback and the sale of the lease receivable was at the heart of the plan at no time did the initial foreign owners and later h and g have any realistic expectation that they would have to obtain funds to satisfy a's obligations to d under the installment and balloon notes beyond b's and c's initial_amount contribution possibly first during the brief one-month period that d paid rent directly to a a's payments under the installment note equaled the rent received there was little risk of d’s default because in effect it was paying funds to itself this was evidenced by the rent payments which equaled a's payments on the installment note second when e paid a amount in exchange for the lease receivable a used the proceeds to pay off the installment note as required by the terms of the sale and security agreements not only was a's obligation under the installment note extinguished completely but e had no recourse to a in the unlikely event that d defaulted on its rent payments to e third upon termination of the leaseback to d in order to reacquire the equipment d was required to pay the greater of the equipment's fair_market_value or the principal and interest on the balloon note this guaranteed a and ultimately h that no additional funds would need to be obtained to satisfy a's obligations under the balloon note under these circumstances one could conclude that neither the initial foreign owners nor the k group bore any realistic risk of being obligated to make payments of principal or interest under the installment or balloon notes for acting as an accommodation party b would stand to realize at least amount plus accrued dividends at the rate of percentage while incurring relatively small upfront out-of-pocket expenses cid cid h did not have any realistic expectation or possibility of profit from the sale of the lease receivable since e’s payment had been recognized for tax purposes by the initial foreign owners prior to h’s entry into the transaction even after h became an owner of a it did not have any right to the proceeds as all the proceeds were used to pay off the installment note similarly h did not have any risk that it would be liable to e in the unlikely event that d defaulted on rent payments to e because the lease receivable sale agreement provided that e’s recourse was limited to the general credit of d additionally a and its owners were the beneficiaries of a tax indemnity clause in the lease which provided that d would indemnify a and its owners for any u s tax_liability arising from any payments by d or e k's transaction costs exceeded amount since h essentially had no right to the proceeds from the sale of the lease receivable h's only opportunity to realize an economic benefit commensurate with the risks assumed was contingent on the residual fair_market_value of the equipment at the termination of the lease exceeding the principal and accrued interest on the outstanding balloon note h in fact never earned any income from the transaction because at the time d opted to terminate the lease early the amount due on the balloon note exceeded the equipment's fair_market_value we believe a material factor in h’s expectation of profit is whether there was a reasonable likelihood that d would exercise its option to terminate the lease the equipment sale by d to a does not meet the second factor of the economic_substance test relating to the financial capacity of a to bear potential losses in connection with the purchase of the equipment a obligated itself to pay amount to d and amount to f not including accrued interest given the questionable residual_value of the equipment and a’s minimal capitalization of amount it is clear that a did not have the financial capacity to bear potential losses relating to the valuation of the residuals or the unlikely event that d defaulted on its rent payments see sec_1_482-1t ex sec_1_482-1t ex contracts seeking to allocate risk to an entity lacking the financial capacity to bear the putative risk allocation may be disregarded for tax purposes accord 62_f3d_835 6th cir like a it may be possible that h’s and or g's capitalization was minimal which if true would be a factor indicating that h and or g were merely accommodation parties used by k to accrue depreciation and interest deductions that it reported on its consolidated_returns however we do not know the capital structure of h or g before or after the transaction we do not know whether a’s initial owners b and c could be held liable for a’s default or whether they were beneficiaries of indemnity agreements the third factor in the risk allocation test relates to the taxpayer’s exercise of managerial factors over the activities to which the risk relates we do not know whether a was actively engaged in the computer leasing business we only know that according to a letter of recommendation written by law firm on b's behalf b purportedly was experienced in structuring leasing and asset-based financing transactions this statement however may extend solely to b serving as an accommodation party for u s participants in other lease_stripping transactions additionally although the operating_agreement between b and c indicated that a's manager was l it is unclear what role if any this entity had with respect to lease management the possible fact that a hired d eg paid d a fee to manage the third party leases is not controlling since the regulation requires that substantial managerial and operational activities be carried out by a rather than by independent contractors it is not determinative if a hired an independent_contractor to perform its lessor functions see sec_1_367_a_-2t b in sum it appears that the sale leaseback and sale of the lease receivable failed to transfer significant risks to a and h and accordingly they appear to have failed to meet the requirements of sec_1_482-1t and sec_1 d iii b see also medieval attractions n v v commissioner t c memo ria disallowing deductions of royalty payments to related foreign_entity that was not the owner or developer of an intangible the payments had no economic_substance under sec_482 because the foreign_entity was not the creator or developer of and in substance had no ability to transfer the intangible the effect of disregarding either the sale_and_leaseback and the sale of the lease receivable as a necessary consequence or the lease receivable is to break the chain of transactions that give rise to h’s claim that it is entitled to depreciation and interest deductions b application of sec_482’s clear_reflection_of_income tax_evasion standards sec_3 a of this memorandum discusses applying sec_482 to disregard the either the sale_and_leaseback or the sale of the lease receivable under sec_482's economic_substance standards however rather than disallow deductions by disregarding a contract sec_482 may effectively disallow deductions of a taxpayer by allocating them to another entity pursuant to the service’s authority to allocate income and deductions to clearly reflect income and prevent the evasion of taxes see sec_482 sec_1_482-1t sec_1 a this analysis and the case law affirming the service’s exercise of this allocation authority is not based upon an economic_substance analysis rather it focuses on the distortions in taxable_income caused by the separation of income from deductions see 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir as stated in notice_95_53 the separation of income from deductions in lease_stripping transactions does not clearly reflect income particularly where they are achieved through a transaction structured to evade taxes accordingly to prevent the evasion of taxes and to effect a clear_reflection_of_income two alternative allocations may be appropriate first h’s depreciation and interest deductions could be allocated to b during the period b owned preferred_stock of h second a portion of e’s amount payment could be allocated to h in proportion to the period h owned a at this stage we believe the better theory for reallocation among the parties under sec_482 is to allocate h’s deductions to b the former alternative because we do not know whether the amount payment was at arm’s length and whether h j or any other member of the k group was a party to the plan at the time of the sale of the lease receivable we are less certain whether some or all of the amount payment may be shifted from b to h c sec_482’s application in nonrecognition transactions another approach which may be used to challenge h’s depreciation and interest deductions focuses on the sec_351 transaction between h and b sec_482 may be applied to allocate income or losses from the disposition of property acquired in a nonrecognition_transaction such as a sec_351 transaction where the property was contributed to the corporation for tax_avoidance purposes see sec_1_482-1t sec_1_482-1 the seminal case illustrating sec_482's role in sec_351 transactions is 137_f2d_600 3rd cir aff’g 46_bta_562 cert_denied 320_us_794 in national securities a parent_corporation contributed_property with a basis of dollar_figure and a value of dollar_figure to the capital of its subsidiary the property was stock of an unrelated corporation which had declined substantially in value from the time the parent_corporation purchased the stock approximately months after receiving the stock from its parent the subsidiary sold the stock for dollar_figure and claimed a dollar_figure loss id pincite the service disallowed the loss stating that the subsidiary was only entitled to the loss realized from the decline in value during the months it held the stock and not the loss attributable to the decline in value when the parent held the stock the service allocated the remaining loss to the parent under sec_45 of the internal_revenue_code of the predecessor to sec_482 reasoning that the allocation of the pre-contribution built-in-loss to the parent was necessary to reflect income clearly the court agreed with the service’s determination and reasoned sec_45 is directed to the correction of particular situations in which the strict application of the other provisions of the code will result in a distortion of the income of affiliated organizations the parent made the investment in standard stock in and held on to the stock as an investment until when it was contributed to the capital of the subsidiary and sold months later it seems most reasonable to treat the loss as one which had in fact been sustained by the parent rather than by its subsidiary the shifting of the loss to the subsidiary gives an artificial picture of its true_taxable_income and one which it was unnecessary for the commissioner to accept id pincite numerous other cases have followed national securities in allocating pre-contribution or pre-distribution before the repeal of the general_utilities_doctrine gain_or_loss to the transferor or transferee on the subsequent disposition of contributed or distributed property by the transferee see eg 643_f2d_747 cl_ct on remand cl_ct aff’d without op 732_f2d_168 fed cir 556_f2d_889 8th cir aff’g a f t r 2d d minn 811_f2d_543 10th cir aff’g 82_tc_830 80_tc_34 aff’d in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 the tax_court has recently interpreted the national securities line of cases to apply in instances where there is a tax_avoidance purpose 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir thus given the substantial amount of evidence indicating the tax_avoidance purpose of the transaction at issue we believe that sec_482 appropriately may be applied to the sec_351 transaction involving h b and j focusing on the sec_351 transaction the proper allocation under sec_482 would be to allocate the deductions from h to b during b’s ownership of h stock our rationale is that from a tax perspective the payment of the depreciation and interest_expenses by h after b stripped all of the gross taxable_income could only result in a tax loss to h regardless of any realistic residual_value of the leases thus in effect b contributed built-in-loss property to h like the shareholder in national securities pursuant to a tax_avoidance plan to allow the transferee corporation to recognize the tax losses case development hazards and other consideration sec_34 if you have any questions please contact paul s epstein senior technical reviewer branch office of associate chief_counsel international
